11/10/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0460


                                      DA 20-0460
                                   _________________

 IN RE THE MARRIAGE OF:

 DAVINA ATTAR-WILLIAMS,

              Petitioner and Appellant,
                                                                    ORDER
       and

 STEVEN THOMAS WILLIAMS,

              Respondent and Appellee.
                                _________________

       Petitioner and Appellant Davina Attar-Williams has filed an opposed motion to stay
execution of the District Court’s Findings of Fact, Conclusions of Law and Final
Dissolution Decree pending before this Court on appeal. Both parties have raised factual
issues regarding a signed memorandum of understanding that apparently the District Court
upheld in the final decree.
       Further, at 4:57 p.m. on Friday, November 6, 2020, Appellant filed an emergency
motion to stay the same decree, indicating a show cause hearing was scheduled in the
District Court for the following Monday, November 9, at 9:00 a.m.
       In the opposed motion to stay the final decree pending appeal, both parties have
asserted factual issues which this Court is unable to address, as well as issues that can be
resolved on direct appeal. Therefore,
       IT IS ORDERED that the emergency motion for stay of the District Court’s final
decree is DISMISSED as moot, as the hearing scheduled for November 9 has concluded.
       IT IS FURTHER ORDERED that the motion to stay the final decree pending appeal
is DENIED.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                 November 10 2020